DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribeiro (US 2016/0320895).
Regarding claim 1:
Ribeiro discloses:
An active stylus (Fig. 3), comprising: 
a stylus tip including a tip electrode (Fig. 3: 336; paragraph 48); 
a ring electrode slanted relative to an elongate axis of the active stylus and forming a continuous ring that encircles a body of the active stylus, such that a portion of the ring electrode is angled toward the stylus tip and a portion of the ring electrode is angled away from the stylus tip (Fig. 3: 338; paragraph 48; where as can be seen in the figure the electrode has slanting edges both toward and away from the tip); and 
control logic coupled to the tip electrode and ring electrode, the control logic being configured to do one or both of: 
(a) drive one or more of the tip electrode and ring electrode to enable a stylus-initiated spatial capacitance measurement over a touch sensor of a touch-sensitive display device (paragraph 54); and 
(b) detect conditions on one or more of the tip electrode and ring electrode caused by a drive signal applied from the touch sensor, to enable a display-initiated spatial capacitance measurement over the touch sensor (e.g., paragraph 60); and 
wherein either or both of the stylus-initiated spatial capacitance measurement and display-initiated spatial capacitance measurement are usable to calculate (i) a tip position of the active stylus, and (ii) a tilt parameter of the active stylus, wherein the tilt parameter of the active stylus is derived from a spatial capacitance measurement associated with the ring electrode (e.g., paragraphs 61-62; or as per paragraphs 84-86). 
Regarding claim 2:
Ribeiro discloses:
wherein spatial capacitance measurements for the tip and ring electrodes are localized to positions over the touch sensor, and wherein the tilt parameter is calculated based on a distance between the spatial capacitance measurement associated with the ring electrode and a spatial capacitance measurement associated with the tip electrode (e.g., paragraph 85). 
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections (note that although this cites the “twist parameter” it only recites “one or both” of it and the tilt parameters: the tilt parameter was discussed earlier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Hara (US 2015/0338930).
Regarding claim 10:
Ribeiro discloses an active stylus as discussed above.
Ribeiro does not disclose:
“wherein the tip electrode and ring electrode are driven to enable stylus-initiated spatial capacitance measurements in separate touch-sensing subframes of a touch-sensing frame.”
Hara discloses:
wherein a plurality of electrodes are driven to enable stylus-initiated spatial capacitance measurements in separate touch-sensing subframes of a touch-sensing frame (e.g., as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ribeiro wherein the tip electrode and ring electrode are driven to enable stylus-initiated spatial capacitance measurements in separate touch-sensing subframes of a touch-sensing frame, as suggested by Hara.
The rationale is as follows:
Ribeiro and Hara are directed to the same field of arts.
Hara shows you can do this sensing in different subframes when you have multiple electrodes: e.g., to simplify processing. One of ordinary skill in the art could have included this with predictable results.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim18 of prior U.S. Patent No. 10,572,063. This is a statutory double patenting rejection.
Regarding claim 3:

Instant Application
Parent Claim 18
1. An active stylus, comprising:
An active stylus, comprising:
a stylus tip including a tip electrode;
a stylus tip including a tip electrode;
a ring electrode slanted relative to an elongate axis of the active stylus and forming a continuous ring that encircles a body of the active stylus, such that a portion of the ring electrode is angled toward the stylus tip and a portion of the ring electrode is angled away from the stylus tip; and
a ring electrode slanted relative to an elongate axis of the active stylus and forming a continuous ring that encircles a body of the active stylus, such that a portion of the ring electrode is angled toward the stylus tip and a portion of the ring electrode is angled away from the stylus tip; and control logic coupled to the tip electrode and ring electrode,
control logic coupled to the tip electrode and ring electrode, the control logic being configured to do one or both of: (a) drive one or more of the tip electrode and ring electrode to enable a stylus-initiated spatial capacitance measurement over a touch sensor of a touch-sensitive display device; and (b) detect conditions on one or more of the tip electrode and ring electrode caused by a drive signal applied from the touch sensor, to enable a display-initiated spatial capacitance measurement over the touch sensor; and 
control logic coupled to the tip electrode and ring electrode, the control logic being configured to do one or both of: (a) drive one or more of the tip electrode and ring electrode to enable a stylus-initiated spatial capacitance measurement over a touch sensor of a touch-sensitive display device; (b) detect conditions on one or more of the tip electrode and ring electrode caused by a drive signal applied from the touch sensor, to enable a display-initiated spatial capacitance measurement over the touch sensor; and
wherein either or both of the stylus-initiated spatial capacitance measurement and display-initiated spatial capacitance measurement are usable to calculate (i) a tip position of the active stylus, and (ii) a tilt parameter of the active stylus, wherein the tilt parameter of the active stylus is derived from a spatial capacitance measurement associated with the ring electrode. 

wherein either or both of the stylus-initiated spatial capacitance measurement and display-initiated spatial capacitance measurement are usable to calculate (i) a tip position of the active stylus, (ii) a tilt parameter of the active stylus, and 
3. The active stylus of claim 1, wherein either or both of the stylus-initiated spatial capacitance measurement and display-initiated spatial capacitance measurement are further usable to calculate a twist parameter of the active stylus, and wherein the twist parameter is derived from the spatial capacitance measurement associated with the ring electrode. 

(iii) a twist parameter of the active stylus, wherein the tilt parameter of the active stylus and the twist parameter of the active stylus are both derived from a spatial capacitance measurement associated with the ring electrode.


So there is a slight difference in the wording, caused by the instant claim 3 being a dependent claim, but other than this minor difference the claims are exactly the same.
Regarding claim 13:
This is exactly the same as claim 3 above except that the twist parameter is in the independent claim and the tilt parameter is in the dependent claim. Both are present in parent claim 18 so the dependent claim is claiming the exact same subject matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,572,063. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Regarding claim 1:
As can be seen in the rejection above, the only difference between the instant claim and the parent claim 18 is that the parent claim has all three of tip position, tilt parameter, and twist parameter, and the instant claim only claims the first two. But every element of the instant claim is disclosed in the parent claim.
Regarding claims 4-12 and 14-20:
Claims 11 and 20 are similar to 1 in that every element of them is contained in parent claim 18. As for the rest, every additional element in these claims is disclosed in one of the patent claims, usually word-for-word. The patent claims may not have the exact same combinations of subject matter but between them every element is covered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694